                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,                 )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                   Case No. 20-20049-JAR
                                          )
HECTOR MEDINA-ESPERICUETA                 )
                                          )
                  Defendant.              )
__________________________________________)

                   MOTION FOR TEMPORARY RELEASE FROM CUSTODY

       COMES NOW, the defendant Hector Medina-Espericueta and hereby requests this court

enter an order setting conditions of release. Mr. Medina-Espericueta through counsel request the

court temporarily release him from custody because he is on a ventilator and cannot care for

himself. When or if Mr. Medina-Espericueta’s condition improves, this defendant submits he

will re-surrender to the Marshal’s service to be held until further order of the court.

       In support, the Defendant submits the following:

       1.      The Eighth Amendment to the United States Constitution provides that

"[e]xcessive bail shall not be required . . ." U.S. Const. Amend. VIII. The United States

Supreme Court has interpreted this amendment to prohibit the imposition of excessive bail

without creating a right to bail in criminal cases. See United States v. Salerno, 481 U.S. 739,

754-55 (1987)("eighth amendment does not grant absolute right to bail").

       2.      The subject of bail and detention also implicates the Fourteenth Amendment's

Due Process Clause, and requires that laws imposing pretrial detention "serve a compelling
governmental interest", Salerno, 481 U.S. at 752, and "the Due Process Clause of the Fifth

Amendment". See United States v. Ailemen, 165 F.R.D. 571, 577 (N.D.Cal. 1996).

       3.      In federal criminal proceedings, release and detention determinations are

governed by the Bail Reform Act of 1984. 18 U.S.C. §§ 3141-3156 (1990). These sections

contain specific guidelines that "judicial officers" must follow in considering whether a

defendant should be detained or released pending federal criminal proceedings.

       4.      Title 18 U.S.C. § 3141(a) gives "judicial officers" authority to make

determinations regarding bail in all stages of a criminal case, up to and including the trial stage.

       5.      When making a determination regarding the eligibility of a defendant for pretrial

release (whether personal recognizance, unsecured appearance bond, or release on conditions),

the judicial officer must consider the factors listed in Section 3142(g), including:

       a.      the nature and circumstances of the offense (in particular whether it is an offense
               which is violent or nonviolent in nature, or involves narcotics);

       b.      the weight of the evidence against the person;

       c.      the history and characteristics of the person --

       d.      character -- including physical and mental condition), family ties, employment,
               financial resources, length of time in the community, community ties, past
               conduct history relating to drug or alcohol abuse, criminal history, record of court
               appearances; and

       e.      whether, at the time of the current offense or arrest, the person was on probation,
               on parole, or on other release pending trial, sentencing, appeal, or completion of
               sentence for an offense under Federal, State, or local law; and

       f.      the nature and seriousness of the danger to any person or to the community that
               would be posed by the person's release.

       6.      The Bail Reform Act requires the pretrial detention of a defendant only if a

judicial officer determines that no conditions or combination of conditions exist which will

"reasonably assure the appearance of the person", see United States v. Xulam, 84 F.3d 441, 442
(D.C.Cir. 1996)(per curiam), and "the safety of any other person and the community." United

States v. Rodriguez, 897 F. Supp. 1461, 1463 (S.D.Fla. 1995); 18 U.S.C. § 3142(c).

         7.    When the government opposes a defendant’s release, the government's burden is

to establish by clear and convincing evidence that no conditions of release will reasonably assure

the safety of the community. Rodriguez, 897 F. Supp. at 1463 (citing United States v. Orta, 760

F.2d 887 (8th Cir. 1985); see also United States v. Arena, 894 F. Supp. 580, 585-86 (N.D.N.Y.

1995)(citing United States v. Chimurenga, 760 F.2d 400, 405 (2d Cir. 1985). The issue is

“whether releasing a defendant would pose a danger to the community that would not exist were

[the defendant] detained." Rodriguez, 897 F. Supp. at 1463.

         8.    The standard is different when ruling on whether any conditions of release will

reasonably assure the defendant's attendance at trial (risk of flight). The government need only

prove there are no such conditions by a "preponderance of the evidence." See United States v.

Tedder, 903 F. Supp. 344, 345 (N.D.N.Y. 1995)(citing United States v. Martir, 782 F.2d 1141,

1146 (2d Cir. 1986)); 18 U.S.C. § 3142(c).

         9.    It is not necessary that the government prove both flight risk and danger to the

community to warrant detention. See United States v. Flores, 856 F. Supp. 1400, 1401 (E.D.Cal.

1994).

         10.   When a defendant seeks review of a magistrate judge's order of detention, the

district court is bound to review the matter de novo, and undertake a complete review of the

matter for the purpose of arriving at its own "independent conclusion." See United States v.

Duncan, 897 F. Supp. 688, 689-90 (N.D.N.Y. 1995)(citing United States v. Leon, 766 F.2d 77,

80 (2d Cir. 1985)); see also United States v. King, 849 F.2d 485, 489-91 (11th Cir. 1988); United

States v. Williams, 753 F.2d 329, 331 (4th Cir. 1985). 18 U.S.C. § 3145(a)-(c).
                      HECTOR MEDINA-ESPERICUETA REQUESTS
                      A TERMPORARY RELEASE FROM CUSTODY

       Hector Medina-Espericueta is currently charged with being present in the United States

after having been previously deported and removed from the United States on or about March 7,

2014, without having obtained the express consent of the Attorney General or the Secretary of

Homeland Security to reapply for admission to the United States, in violation of Title 8, United

States Code, Section 1326(a) and (b)(1).

       Mr. Medina-Espericueta appeared before the Magistrate Judge on August 14, 2020 and

waived detention. He did so for several reasons. Most notably, he waived his rights to a

detention hearing under his belief that Immigration Customs Enforcement (ICE) had a detainer

on him for eventual deportation. This has proven not to be the case according to Chris Wallace

of the United States Marshal’s Office. Earlier this afternoon, Mr. Wallace notified counsel there

were no detainers on record against Mr. Medina-Espericueta, and the only thing keeping him in

custody is the original Magistrate Judge’s order to detain. AUSA Jabari Wamble provided

counsel with a detainer for Mr. Medina-Espericueta (and everyone believes the detainer will

eventually be perfected as ICE intends to deport this defendant); however, it does not appear the

detainer has been filed.

       Mr. Medina-Espericueta is currently scheduled for change of plea and sentencing on

December 28, 2020 at 10:00 a.m. before this court. A presentence report was ordered because all

parties believe Mr. Medina-Espericueta has most likely already served his advisory guidelines

sentence. As such, counsel intended to request he be granted time served at his sentencing.

       Over the past few weeks, counsel has been unable to speak with his client. The

undersigned was originally told Hector had been taken to the hospital for a “doctor’s”

appointment. At the end of last week it was learned Hector contracted Covid-19 and has been
hospitalized for treatment. On Friday, November 13, 2020, the medical staff at Core-Civic

called counsel and indicated their belief he was making progress in the right direction and they

anticipated he would return to their facility shortly.

       Earlier today (November 16, 2020) counsel was contacted by AUSA Wamble who

disclosed Mr. Medina-Espericueta was being put on a ventilator and “his family should be

notified.” Counsel immediately called the Marshal’s Office and inquired. Marshal Wallace ran

Mr. Medina-Espericueta’s detainers and told counsel there were no other holds at this time. He

suggested because of the dire nature of his medical condition, that a request for conditions of

release be filed. He also told counsel he was under the impression Hector may die.

       Mr. Medina-Espericueta’s family is very worried about their loved one. Because he is

currently “in the custody of the U.S. Marshal,” information that can be provided is very limited.

While in custody, his location cannot even be disclosed. Furthermore, if a hospital is contacted,

they will not provide the family (or anyone else for that matter) any information because the

patient is technically “in custody.”

       If conditions of release were ordered by this court, and Hector were temporarily released,

this difficulty would be alleviated. The family still might not be able to see him in person;

however, they would be able to communicate directly with the hospital without having to go

through the U.S. Marshal or counsel. If he should pass away, funeral arrangements could be

made without having to go through the authorities.

       The United States government has not yet indicated its position regarding this request for

release.
       18 U.S.C. 1342(g) Factors:

       It is the position of this defendant that circumstances have changed. At this time, Mr.

Medina-Espericueta is hospitalized. He would pose no danger to the community if he were

temporarily released from custody. One could argue, other than his propensity to flee (in and out

of the country), that this individual never posed a danger to anyone. He has never been

convicted of a felony offense and his misdemeanor offenses were more than 10 years ago and

were non-violent.

       1. The nature and circumstances of the offense (in particular whether it is an offense
          which is violent or nonviolent in nature, or involves narcotics)

       Hector Medina-Espericueta is charged with a crime that is nonviolent in nature and does

not involve narcotics. He has not threatened any potential witness and he has no known history

of violence. His offense centers around him re-entering the country when he was previously

deported. The only reason he kept coming back was to be with his family.

       2. The history and characteristics of Hector Medina-Espericueta

       Mr. Medina-Espericueta is married with children and has been working full time for the

past 6 years. He was not arrested for any crime, merely because he was present in the United

States after being previously deported. He has a large loving family and is detained because he

couldn’t live without them.

       To detain Mr. Medina-Espericueta now would be unduly cruel considering his current

medical condition. He has also served most, if not all of what the parties believe will be his

sentence.

       3-4.Character -- including physical and mental condition), family ties, employment,
           financial resources, length of time in the community, community ties, past conduct
           history relating to drug or alcohol abuse, criminal history, record of court appearances
       Hector Medina-Espericueta is in terrible physical and mental health. As mentioned

above, he has been hospitalized and is being placed on a ventilator because he cannot breath on

his own. It is feared he will pass away. He has family ties to the community including a wife

and two sons. He has been in the United States on and off for the past 20 plus years. He has

resided in the District of Kansas with his family since at least 2007. Other than minor

misdemeanor convictions (which are now too old to score for purposes of sentencing in this

case), he has not posed a danger to the community. Hector has had some allegations of drug

possession, but other than a conviction for a misdemeanor in 2007, all other charges of the sort

have been dismissed.

       Most importantly Mr. Medina-Espericueta may die very soon. His family wants to take

whatever time is left and care for there loved-one (in whatever way possible).

       5. Whether, at the time of the current offense or arrest, the person was on probation,
          on parole, or on other release pending trial, sentencing, appeal, or completion of
          sentence for an offense under Federal, State, or local law

       At the time of the current offense or arrest, this defendant was not on probation, parole,

or any other type of release for any offense. It is believed he will be categorized as “Criminal

History Category I” for sentencing if or when convicted in this case. Following discussions with

the government, counsel believes Mr. Medina-Espericueta will have already served his advisory

sentence and hopefully be granted time served.

       6. The nature and seriousness of the danger to any person or to the community that
          would be posed by the person's release

       Hector Medina-Espericueta is a 55 year old man who poses no danger to the community.

He is charged with illegal re-entry in to the United States and nothing more. The issue is

whether releasing a defendant would pose a danger to the community that would not exist were
he detained. Rodriguez at 1463. He is terminally ill and is no more a danger to the community

free on bond, than he is now while in custody.

                                         CONCLUSION

       On August 14, 2020, the court ruled no conditions of release could be set ensuring the

safety of the community and that Mr. Medina-Espericueta would appear for court. This ruling

was based on Mr. Medina-Espericueta’s waiver of detention and everyone’s belief ICE had

perfected a detainer for deportation.

       When making a determination regarding the eligibility of a defendant for pretrial release,

the judicial officer must consider the factors listed in Section 3142(g). Mr. Medina-Espericueta

is not charged with a crime of violence or drugs, and reasonable conditions can be set by the

court to ensure he appears for trial and all appearances.

       The court has the authority to place any restriction on this defendant it deems fit. The

court also has the power to rescind an order of release at any time. Hector will most likely die as

a result of his condition. It is respectfully requested that for now, the court release him while he

is hospitalized. If his condition improves and he survives this deathly scare, the court could

review its temporary order at that time and/or order he re-surrender to the Marshals.

       WHEREFORE, for the foregoing arguments and authorities, Hector Medina-Espericueta

respectfully requests this court impose conditions of release, and temporarily release him from

custody.

                                                              Respectfully submitted,

                                                              /S/ Gary D. Stone

                                                              ____________________________
                                                              GARY D. STONE #17204
                                                              753 State Avenue, Suite 388
                                                              Kansas City, Kansas 66101
                                                             (913) 281-6601
                                                             (913) 281-6602 (Fax)
                                                             stonelawoffice@sbcglobal.net

                                                             Attorney for Defendant


                                CERTIFICATE OF SERVICE

       In accordance with Rule 49(a), (b) and (d), Federal Rules of Criminal Procedure, and

Rule 5(b), Federal Rules of Civil Procedure, I hereby certify that a true and correct copy of the

foregoing request for release was delivered via ECF/Pacer on the 16th day of November, 2020 to

the following:

       Jabari Wamble
       Assistant U.S. Attorney
       District of Kansas
       500 State Avenue
       Kansas City, Kansas 66101

                                                     /S/ Gary D. Stone
                                                     ______________________________
                                                     GARY D. STONE
                                                     753 State Avenue, Suite 388
                                                     Kansas City, Kansas 66101
                                                     (913) 281-6601 / (816) 516-8000
                                                     (913) 281-6602 (Fax)
                                                     stonelawoffice@sbcglobal.net

                                                     Attorney for Hector Medina-Espericueta
